Citation Nr: 1434358	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-14 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



REMAND

The Veteran had active service from November 1975 to November 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating action of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas, which in pertinent part, denied the Veteran's claims of service connection for hearing loss and tinnitus.  

The Veteran contends that he developed bilateral hearing loss and tinnitus due to his exposure to acoustic trauma while serving in the military.  

The evidence demonstrates that the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Specifically, audiometric testing conducted as part of the August 2010 examination revealed that the Veteran's pure tone auditory thresholds were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
55
70
105+
LEFT
15
15
60
70
85

These findings meet the requirements of 38 C.F.R. § 3.385 (2013).  

Further, in-service noise exposure has been conceded.  As noted by the RO in the October 2010 rating decision, the Veteran's military occupational specialty (MOS) was that of cannon crewman and noise exposure consistent with this occupation was conceded.  See Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus, Fast Letter 10-35 (Dep't of Veterans Affairs, Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  Thus, the question is one of nexus.  

Relevant to the issue of nexus, the VA audiologist noted that the Veteran's hearing thresholds were within normal limits at separation from service, with no significant change in hearing thresholds between enlistment and separation.  The audiologist noted the Veteran's in-service and post-service occupational and recreational noise exposure and ultimately opined that the Veteran's hearing loss was not related to his military noise exposure.  

Here, the audiologist's negative nexus opinion is based solely on the fact that the Veteran had normal hearing at discharge.  The examiner apparently did not take the Veteran's statements as to the onset of his hearing loss and tinnitus into consideration when providing his opinions.  Accordingly, the matter must be remanded for the audiologist who examined the Veteran in August 2010 to provide an addendum to his examination report that includes an extended rationale for the opinions.  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted bilateral hearing loss and tinnitus should be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992)(VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2.  Thereafter, the AOJ should forward the Veteran's claims file, to include any records scanned within the Virtual VA claims processing system as well as a copy of this remand, to the audiologist who conducted the August 2010 VA audiology examination, if still available.  Following another review of the record, the audiologist is requested to provide an addendum to the August 2010 nexus opinion.  The audiologist should specifically express an opinion as to whether it is at least as likely as not, i.e., a 50 percent or greater probability, that any hearing loss or tinnitus diagnosed on examination had its onset in service or is otherwise related to the Veteran's military service, to include the Veteran's conceded in-service noise exposure.  The audiologist is specifically requested to discuss the impact of the Veteran's in-service noise exposure when determining the likelihood that the current hearing loss and tinnitus are attributable to military service, to include injury due to exposure to acoustic trauma.  

In offering this opinion, the audiologist must acknowledge and discuss the Veteran's report as to the onset of his ear problems.  (The audiologist is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.)  If the audiologist rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  An explanation should be provided for why any current disability can/cannot be traced to military noise exposure.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

(If the August 2010 VA audiologist is no longer available, or if that audiologist or the agency of original jurisdiction finds that a new examination is necessary, the Veteran should be scheduled for a VA examination.)  

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

